COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Karen George-Bauchand v. Sadie Lewis

Appellate case number:       01-18-00310-CV

Trial court case number:     16-07-23814

Trial court:                 County Court at Law of Waller County

       Appellant, Karen George-Bauchand, filed a letter on October 18, 2018 asking this
Court to: (1) order appellee, Sadie Lewis, to forward a copy of her brief to appellant and
grant appellant additional time to file a reply brief, or (2) strike appellee’s brief for failing
to serve appellant with her response.
        We grant the motion, in part, and order that appellant’s reply brief, if any, must be
filed with the clerk of this court on or before November 1, 2018. Appellee’s letter brief,
which was filed on September 5, 2018, is available on the court’s web site. The motion to
strike appellee’s brief is denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually

Date: October 18, 2018